Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-20 are allowed.
Regarding claim 12, prior art of record does not appear to teach the claimed rotor and method of manufacture therefore including, inter alia, 
“each separating element [40] is positioned at a respective location where two respective flow fronts [62] of potting compound [60] injected into the rotor would meet each other in the absence of the separating element [corresponding to location of webs 52 that interact with or continue respective separating elements 40, per ¶[0048]; Fig.7], and 
each separating element [40] is positioned at an equal distance from two injection points [66] through which the potting compound is injected.” 
Claim 20 recites similar language.
Figs.3&7 generally show the claimed subject matter.


    PNG
    media_image1.png
    288
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    626
    media_image2.png
    Greyscale

With respect to the prior art, in particular Epskamp, as seen in Fig.12, each separating element 70 is not “positioned at an equal distance from two injection points [111] through which the potting compound is injected” due to the asymmetrical arrangement of the two injection points relative to each separating element.  

    PNG
    media_image3.png
    520
    644
    media_image3.png
    Greyscale

The remaining art of record does not remedy this deficiency.  In particular, while Du teaches an armature 102 with a shaft 112, lamination stack 106 and magnet wires 110 that are axially injection-molded in a mold 1000 with a potting compound comprising thermally conductive plastic 116 (i.e., plastic injected into mold 1000 via drop passages 1016 and gates 1020 located axial of the rotor; c.9:13-37; c.19:63-c.20:25), the gates 1020 are located so that they are between slots 108 of armature 102 such that each gate 1020 feeds two slots 108 of lamination stack 106” (c.19:35-42; Fig.34). Du teaches that “locating gates 1020 between slots 108 may prevent plastic 116 from "jetting" down the slots 108 before filling thin wall areas above the coils of magnet wires 110” (c.19:54-57). 

    PNG
    media_image4.png
    405
    595
    media_image4.png
    Greyscale

But, even if combined with Epskamp on this basis, given the 1/2 gate/slot ratio in Du, each slot/groove in the resultant combination would not be positioned at an equal distance from two gates/injection points.  Effectively, given the rotational symmetry involved, the claim limitation means the number of separating elements is equal to the number of injection points, because otherwise the limitation would not be met.  Note, for instance, the arrangement of Fig.7 (annotated above) with six injection points 66 in end portion 54 and six separating elements 40 corresponding to the webs 52 which interact or continue therewith, per ¶[0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832